         Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 1 of 16




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________

MELANIE M.,

                                              Plaintiff,
                v.
                                                                                 No. 5:19-CV-571
COMMISSIONER OF SOCIAL SECURITY,                                                 (CFH)

                            Defendant.
______________________________________


APPEARANCES:                                               OF COUNSEL:

Olinsky Law Group                                          HOWARD D. OLINSKY, ESQ.
250 South Clinton Street, Suite 210
Syracuse, New York 13202
Attorney for plaintiff

Social Security Administration                             DANIEL STICE TARABELLI, ESQ.
Office of the General Counsel,                             Special Assistant U.S. Attorney
J.F.K. Federal Building
15 New Sudbury Street, Room 625
Boston, Massachusetts 02203
Attorney for defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                          MEMORANDUM-DECISION AND ORDER 1

        Plaintiff Melanie M.2 brings this action pursuant to 43 U.S.C. § 405(g) seeking

review of a decision by the Commissioner of Social Security (“the Commissioner”)

denying her application for disability insurance benefits. See Dkt. No. 1 (“Compl.”).


1
  Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), Fed. R. Civ. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. See Dkt. No. 5.

2
  In accordance with guidance from the Committee on Court Administration and Case Management of
the Judicial Conference of the United States, which was adopted by the Northern District of New York in
2018 to better protect personal and medical information of non-governmental parties, this Memorandum-
Decision and Order will identify plaintiff by first name and last initial.

                                                    1
         Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 2 of 16




Plaintiff moves for reversal and remand for further administrative proceedings, and the

Commissioner cross moves for a judgment on the pleadings. See Dkt. Nos. 11, 15. For

the following reasons, plaintiff’s motion is granted, the Commissioner’s motion is denied,

and the matter is reversed and remanded for further administrative proceedings.



                                            I. Background

        On August 24, 2016, plaintiff protectively filed a Title II application for a period of

disability and disability insurance benefits alleging a disability onset date of October 17,

2014. See T. at 167.3 Plaintiff’s application was denied on October 6, 2016. See id. at

104, 108. Plaintiff requested a hearing, see id. at 110-11, and a hearing was held on

August 23, 2018, in Syracuse, New York, before Administrative Law Judge (“ALJ”) Jude

B. Mulvey. See id. at 37-66. On October 11, 2018, the ALJ issued an unfavorable

decision. See id. at 7-19. On March 15, 2019, the Appeals Council denied review,

making the ALJ’s decision the final determination of the Commissioner. See id. at 1.

Plaintiff commenced this action on May 15, 2019. See Compl.



                                          II. Applicable Law

                                         A. Scope of Review

        In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1388(c)(3); Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.



3
   “T.” followed by a number refers to the pages of the administrative transcript filed by the Commissioner.
See Dkt. No. 13. Citations refer to the pagination in the bottom right-hand corner of the administrative
transcript, not the pagination generated by CM/ECF.

                                                     2
        Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 3 of 16




1990). Rather, the Commissioner’s determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that in

the record one can find “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations omitted)).

The substantial evidence standard is “a very deferential standard of review

. . . . [This] means once an ALJ finds facts, we can reject [them] only if a reasonable

factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683

F.3d 443, 448 (2d Cir. 2012) (internal quotations marks omitted). Where there is

reasonable doubt as to whether the Commissioner applied the proper legal standards,

the decision should not be affirmed even though the ultimate conclusion is arguably

supported by substantial evidence. See Martone v. Apfel, 70 F. Supp. 2d 145, 148

(N.D.N.Y. 1999) (citing Johnson, 817 F.2d at 986). However, if the correct legal

standards were applied and the ALJ’s finding is supported by substantial evidence, such

finding must be sustained “even where substantial evidence may support the plaintiff’s

position and despite that the court’s independent analysis of the evidence may differ

from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992)

(citation omitted).



                             B. Determination of Disability




                                            3
          Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 4 of 16




       “Every individual who is under a disability shall be entitled to a disability . . .

benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable

impairment is an affliction that is so severe that it renders an individual unable to

continue with his or her previous work or any other employment that may be available to

him or her based upon age, education, and work experience. See id. § 423(d)(2)(A).

Such an impairment must be supported by “medically acceptable clinical and laboratory

diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairment is

“based on objective medical facts, diagnoses[,] or medical opinions inferable from [the]

facts, subjective complaints of pain or disability, and educational background, age, and

work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 WL 399458, at *3

(S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. §

404.1520, to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers
              whether the claimant has a “severe impairment” which
              significantly limits his [or her] physical or mental ability to do
              basic work activities.

              If the claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has
              an impairment which is listed in Appendix 1 of the
              regulations. If the claimant has such an impairment, the

                                               4
        Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 5 of 16




              [Commissioner] will consider him [or her] disabled without
              considering vocational factors such as age, education, and
              work experience; the [Commissioner] presumes that a
              claimant who is afflicted with a “listed” impairment is unable
              to perform substantial gainful activity.

              Assuming the claimant does not have a listed impairment,
              the fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity
              to perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (spacing added). “If at any step a

finding of disability or non-disability can be made, the SSA will not review the claim

further.” Barnhart v. Thomas, 540 U.S. 20, 24 (2003). The plaintiff bears the initial

burden of proof to establish each of the first four steps. See DeChirico v. Callahan, 134

F.3d 1177, 1180 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses

to the fifth step, the burden shifts to the Commissioner to prove that the plaintiff is still

able to engage in gainful employment somewhere. Id. (citing Berry, 675 F.2d at 467).



                                   III. The ALJ’s Decision

       Applying the five-step disability sequential evaluation, the ALJ first determined

that plaintiff had not engaged in substantial gainful activity since October 17, 2014, the

alleged disability onset date. See T. 12. At step two, the ALJ found that plaintiff had the

following severe impairments: “degenerative disc disease and mental impairments.” Id.

At step three, the ALJ determined that plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. See id. at 13. Before


                                               5
         Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 6 of 16




reaching step four, the ALJ concluded that plaintiff retained the residual functional

capacity (“RFC”) to

                perform sedentary work as defined in 20 FCR 404.1567(a)
                except she could not climb ladders, ropes, or scaffolds;
                could occasionally push/pull, stoop, kneel, and crouch; and
                could tolerate a low level of work pressure defined as not
                requiring multi-tasking, detailed job tasks, significant
                independent judgment, a production pace rate, or the
                sharing of jobs.

Id. at 15. At step four, the ALJ determined that plaintiff could not perform any past

relevant work. See id. at 17. At step five, considering plaintiff’s age, education, work

experience, and RFC, the ALJ concluded that there were jobs that existed in significant

numbers in the national economy that plaintiff could perform. See id. at 18. Thus, the

ALJ determined that plaintiff had not been under a disability, as defined in the Social

Security Act, since the alleged disability onset date. See id. at 19.



                                   IV. The Parties Arguments4

        Plaintiff first argues that the ALJ’s RFC determination is not supported by

substantial evidence because (a) the ALJ relied on the “vague” opinion of consultative

medical examiner Dr. Ganesh and substituted her own judgment in place of medical

evidence in reaching her RFC determination, and (b) failed to address how plaintiff’s

moderate limitations regarding her ability to interact with others would impact her ability

to perform work-like functions. See Dkt. No. 11 at 13-19. Plaintiff also argues that the

ALJ’s step five determination is not supported by substantial evidence because,

although the ALJ concluded that plaintiff was limited to performing jobs that did not


4
  The Court’s citations to the parties’ briefs refer to the pagination generated by CM/ECF at the headers
of the page, not to the pagination of the individual documents.

                                                    6
        Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 7 of 16




require detailed job tasks, the ALJ determined that plaintiff could perform jobs with a

reasoning level of 3. See id. at 20-22. The Commissioner counters that the ALJ’s RFC

determination is supported by substantial evidence, including Dr. Ganesh’s opinion, and

argues that plaintiff failed to establish that she suffers from limitations beyond those

accounted for in the ALJ’s RFC determination. See Dkt. No. 15 at 4-10. The

Commissioner further avers that the ALJ’s RFC determination adequately accounted for

plaintiff’s moderate mental limitations relating to her anxiety by limiting her work with a

“low level of work pressure.” Id. at 10-11. Finally, the Commissioner contends that the

ALJ appropriately relied on the vocational expert’s testimony and reached a step five

determination that is supported by substantial evidence. See id. at 11-13.



                                       V. Discussion

       Plaintiff first argues that the ALJ’s RFC determination is not supported by

substantial evidence because the ALJ relied, in part, on the “vague” opinion of

consultative medical examiner Dr. Ganesh and failed to rely on competent medical

evidence in reaching her RFC determination. See Dkt. No. 11 at 13, 14. In particular,

plaintiff contends that, although “[t]he ALJ summarized the objective imaging, discussed

that [p]laintiff had abnormal medical exams, and addressed that [p]laintiff reported that

the treatment methods did not completely alleviate her pain,” the ALJ “did not address

which evidence indicated that [p]laintiff was capable of sitting six hours and standing or

walking for two hours with normal breaks as the regulations define sedentary work.” Id.

at 15 (citing T. 16). Plaintiff also states that Dr. Ganesh’s use of the term “moderate” “to

describe the level of exertion that [p]laintiff cannot perform is so vague” that it renders



                                              7
        Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 8 of 16




the opinion “useless for purposes of evaluating [p]laintiff’s [RFC].” Id. at 14. Plaintiff

further contends that, because “Dr. Ganesh’s opinion was impermissibly vague and

there were no other medical opinions regarding plaintiff’s physical impairments in the

record, the ALJ must have played doctor to determine [p]laintiff’s RFC although she did

not cite to any specific evidence within the record to support her determination.” Id. In

opposition, the Commissioner contends that the ALJ’s RFC determination was

supported by substantial evidence. See Dkt. No. 15 at 4-9. In particular, the

Commissioner argues that the ALJ did not “play doctor,” as plaintiff suggests; rather, the

Commissioner avers, the ALJ properly relied on Dr. Ganesh’s opinion along with the

objective medical evidence of record and reached an RFC determination supported by

substantial evidence. Id. at 8; see id. at 9.

       Residual Functional Capacity (“RFC”) is defined as “‘what an individual can still

do despite his or her limitations . . . . Ordinarily, RFC is the individual’s maximum

remaining ability to do sustained work activities in an ordinary work setting on a regular

and continuing basis.’” Pardee v. Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009)

(quoting Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (citation omitted)). “In making

a residual functional capacity determination, the ALJ must consider a claimant’s

physical abilities, mental abilities, symptomology, including pain and other limitations

which could interfere with work activities on a regular and continuing basis.” Pardee,

631 F. Supp. 2d at 210 (citing 20 C.F.R. § 404.1545(a)). “Ultimately, ‘[a]ny impairment-

related limitations created by an individual’s response to demands of work . . . must be

reflected in the RFC assessment.’” Hendrickson v. Astrue, 5:11-CV-927 (ESH), 2012

WL 7784156, at *3 (N.D.N.Y. Dec. 11, 2012) (quoting Social Security Ruling (“S.S.R.”)



                                                8
        Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 9 of 16




85-15, 1985 WL 56857, at *6). The RFC determination “must be set forth with sufficient

specificity to enable [the Court] to decide whether the determination is supported by

substantial evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984).

       “‘In deciding a disability claim, an ALJ is tasked with ‘weigh[ing] all of the

evidence available to make an RFC finding that [is] consistent with the record as a

whole,’ even if that finding does not perfectly correspond with any of the opinions of

cited medical sources.” Tanya S. v. Saul, 410 F. Supp. 3d 436, 445 (N.D.N.Y. 2019)

(quoting Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (summary order)).

However, it is well established that ALJs are not medical professionals; therefore, ALJs

are “not qualified to assess a claimant’s RFC on the basis of bare medical findings.” Id.

(internal quotation marks and citation omitted); see Charland v. Comm’r of Soc. Sec.,

No. 1:13-CV-492 (GTS/WBC), 2016 WL 1117515, at *2 (N.D.N.Y. Mar. 22, 2016) (“[A]n

ALJ cannot assess a plaintiff’s RFC based on the ALJ’s own interpretation of the

medical evidence.”). “In other words, there must be substantial evidence to support a

finding of functional limitation(s) or lack thereof.” Tanya, 410 F. Supp. 3d at 445.

       “Before assessing the claimant’s RFC, the ALJ must consider the individual's

functional limitations or restrictions and assess his or her work-related abilities on a

function-by-function basis.” Knighton v. Astrue, 861 F. Supp. 2d 59, 66 (N.D.N.Y. 2012)

(citing S.S.R. 96-8p, 1996 WL 374184, at *1 (S.S.A. July 2, 1996)). This requires the

ALJ to “make a function by function assessment of the claimant’s ability to sit, stand,

walk, lift, carry, push, pull, reach, handle, stoop, or crouch.” Walters v. Astrue, No. 11-

CV-640 (VEB), 2013 WL 598331, at *3 (N.D.N.Y. Feb. 15, 2013); 20 C.F.R. §§

4041513(a)(2)(i), 404.1569a(a). “The claimant’s RFC can be expressed in terms of the



                                              9
       Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 10 of 16




exertional levels of work, sedentary, light, medium, heavy, and very heavy only after the

function-by-function analysis has been completed.” Knighton, 861 F. Supp. 2d at 66

(citation omitted); see Walters, 2013 WL 598331, at *3 (“Once the function-by-function

analysis is completed, the RFC may be expressed in terms of exertional levels of work,

e.g., sedentary, light, medium, heavy, and very heavy.”).

       As stated above, the ALJ determined that plaintiff had the RFC to “perform

sedentary work as defined in 20 FCR 404.1567(a) except” that plaintiff “could not climb

ladders, ropes, or scaffolds; could occasionally push/pull, stoop, kneel, and crouch; and

could tolerate a low level of work pressure defined as not requiring multi-tasking,

detailed job tasks, significant independent judgment, a production pace rate, or the

sharing of jobs.” T. at 15. “Sedentary work” is defined as work that

              involves lifting no more than 10 pounds at a time and
              occasionally lifting or carrying articles like docket files,
              ledgers, and small tools. Although a sedentary job is defined
              as one which involves sitting, a certain amount of walking
              and standing is often necessary in carrying out job duties.
              Jobs are sedentary if walking and standing are required
              occasionally and other sedentary criteria are met.

20 C.F.R. § 404.1567(a). S.S.R. 96-9p explains that, with respect to sedentary work,

              “Occasionally” means occurring from very little up to one
              third of the time, and would generally total no more than
              about 2 hours of an 8-hour workday. Sitting would generally
              total about 6 hours of an 8-hour workday. Unskilled
              sedentary work also involves other activities, classified as
              “nonexertional,” such as capacities for seeing, manipulation,
              and understanding, remembering, and carrying out simple
              instructions.

1996 WL 374185, at *3 (S.S.A. July 2, 1996); see Knighton, 861 F. Supp. 2d at 67

(“‘Sedentary work also generally involves up to two hours of standing or walking and six

hours of sitting in an eight-hour workday.’” (quoting Perez v. Chater, 77 F.3d 41, 46 (2d


                                            10
        Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 11 of 16




Cir.1996))). Moreover, it has been held that “‘the concept of sedentary work

contemplates substantial sitting . . . [and] alternating between sitting and standing may

not be within the concept of sedentary work.’” Tanya S. v. Saul, 410 F. Supp. 3d 436,

446 (N.D.N.Y. 2019) (quoting Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(additional citation omitted)).

       In reaching her RFC determination, the ALJ gave “significant weight to the

opinion[] . . . of [Dr.] Ganesh.” T. at 17. Dr. Ganesh, a consultative examiner who

evaluated plaintiff in September 2016, provided the following medical source statement:

plaintiff had “[n]o limitation sitting, standing, and walking. There is a moderate limitation

lifting, carrying, pushing, and pulling.” Id. at 496. However, as plaintiff points out, the

ALJ further stated that she did “not give greater weight to Dr. Ganesh’s opinion because

[plaintiff’s] medical records and reports of pain suggest that she had additional

limitations in standing, walking, and performing postural tasks.” T. at 17. Although the

ALJ specifically qualified plaintiff’s ability to perform sedentary work with respect to

climbing, pushing and pulling, stooping, kneeling, crouching, and tolerating of a low

level of work pressure, the ALJ did not make any specific findings with respect to

plaintiff’s “additional limitations” in her ability to stand, walk, or perform postural tasks

and did not explicitly reconcile her decision with Dr. Ganesh’s medical opinion. Id.

Indeed, the ALJ’s decision is devoid of any analysis specifically explaining or quantifying

the level of limitation in plaintiff’s ability to stand or walk or the difference between Dr.

Ganesh’s opinion of “[n]o limitation” and the ALJ’s determination of “additional

limitations” with respect to these physical functions. Id. at 17, 496. Accordingly, the

“Court cannot determine whether or how the ALJ might reconcile [her] conclusion that



                                               11
        Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 12 of 16




[p]laintiff could perform sedentary work with the assessments of” Dr. Ganesh when the

ALJ’s determination and Dr. Ganesh’s medical opinion are inconsistent at least with

respect to plaintiff’s ability to stand and walk and the ALJ did not rely on any other

opinion evidence in reaching her conclusion. Knighton, 861 F. Supp. 2d at 67; see T. at

17, 496. Moreover, the record does not contain any medical source opinion evaluating

plaintiff’s limitations in performing postural tasks or the amount of time in which plaintiff

is able to sit, stand, walk, or perform postural tasks during an eight-hour workday. See

id. at 15-17. Thus, the Court concludes that the ALJ failed to provide a function-by-

function analysis with respect to plaintiff’s standing, walking, or postural limits before

concluding that plaintiff could perform sedentary work with the above-stated limitations.

See, e.g., McMullen v. Astrue, No. 5:05-CV-1484 (LEK/GHL), 2008 WL 3884359, at *6

(N.D.N.Y. Aug. 18, 2008) (“[T]he ALJ erred in determining that [the p]laintiff could do

light work before fully assessing his work-related abilities on a function-by-function

basis. The ALJ failed to specify . . . the amount of time that [the plaintiff] could sit, walk,

and stand.”).

        Further, as plaintiff correctly argues, the ALJ did not cite any evidence in support

of her conclusion that plaintiff had limitations in standing or walking beyond that opined

by Dr. Ganesh. See id. Although “[a]n ALJ’s failure to cite specific evidence does not

indicate that such evidence was not considered,” Brault v. Soc. Sec. Admin., Com’r, 683

F.3d 443, 448 (2d Cir. 2012), a careful review of the medical evidence of record, namely

that evidence cited by the ALJ, establishes that substantial evidence does not support

the ALJ’s RFC determination. The ALJ cited plaintiff’s MRI, X-Ray, nerve conduction

study results, and pain management treatment notes. See T. at 17. However, none of



                                              12
        Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 13 of 16




those medical records, either together or separately, establish whether plaintiff could sit

for six hours or stand or walk for two hours in an eight-hour workday, as required to

perform sedentary work. See id. at 16; see also T. at 396, 402-05, 435-36, 457, 1716.

Notably, the record is also devoid of any medical opinion evidence concerning any

durational limitations or ability to perform postural tasks. Rather, it appears that the ALJ

substituted her own judgment and attempted to interpret the raw medical data, such as

the findings of “negligible disc degeneration” in plaintiff’s lumbar spine x-rays, in

reaching her RFC determination, T. at 402-03—which “the ALJ is precluded from

doing.” Sonjah H. v. Berryhill, No. 3:17-cv-1324 (CFH), 2019 WL 936630, at *10

(N.D.N.Y. Feb. 25, 2019); see Westfall v. Comm’r of Soc. Sec., No. 19-CV-6473 (FPG),

2020 WL 3818953, at *3 (W.D.N.Y. July 8, 2020) (holding that “[t]he RFC was . . . not

tethered to any medical opinion evidence and as such it [wa]s unclear precisely where

the limitations set forth in the RFC came from and why they did not go further” where, in

reaching his RFC determination, “the ALJ relied primarily on the bare medical findings

by a long list of physicians who offered no official opinion as to what the proper

limitations would be[] based on [the p]laintiff’s condition.” (internal quotation marks and

citation omitted)).

       Moreover, the ALJ cited plaintiff’s hearing testimony and noted that plaintiff’s

“report of pain” caused her to afford less weight to Dr. Ganesh’s opinion that plaintiff

had “[n]o limit” with respect to walking of standing. T. at 17, 496; see id. at 15. Despite

relying on plaintiff’s reports of pain and limitations in reaching her RFC determination,

the ALJ also concluded that plaintiff’s “statements concerning intensity, persistence, and

limiting effects . . . [we]re not entirely consistent with the medical evidence and other



                                             13
        Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 14 of 16




evidence in the record . . . .” Id. at 15. However, the hearing decision provides no

analysis as to why the ALJ discredited plaintiff’s reports of pain while simultaneously

relying on them in declining to credit Dr. Ganesh’s opinion with respect to plaintiff’s

limitations in standing and walking. See id. at 15-17. This inconsistency further

muddies the waters and prevents the Court from ascertaining how the ALJ reached her

RFC determination. Thus, as plaintiff contends, without “substitut[ing her] own

judgment for competent medical opinion,” it was impossible, based on this record, for

the ALJ to reach the RFC determination contained in the hearing decision. Balsamo v.

Chater, 142 F.3d 75, 81 (2d Cir. 1998); see also House v. Astrue, 11-CV-915, 2013 WL

422058, at *4 (N.D.N.Y. Feb. 1, 2013) (holding that remand was necessary where there

was no medical source opinion supporting the ALJ’s RFC determination); Larkin v.

Colvin, 13-CV-0567, 2014 WL 4146262, at *9 (N.D.N.Y. Aug. 19, 2014) (holding that

remand was required where the record lacked a broad assessment of the plaintiff’s

physical functional limitations from an acceptable medical source).

       Similarly, the ALJ’s reliance on the portion of Dr. Ganesh’s medical source

statement stating that plaintiff had “a moderate limitation lifting, carrying, pushing, and

pulling,” T. 496, does not provide substantial evidence to support the ALJ’s RFC

determination that plaintiff could “occasionally push/pull.” T. 15. It is clear that Dr.

Ganesh’s opinion in this regard is the only basis upon which the ALJ made her

determination that plaintiff had limitations in pushing or pulling. See id. at 15-17.

However, Dr. Ganesh’s opinion that plaintiff’s limitation in pushing and pulling was

“moderate” does not support the ALJ’s conclusion that plaintiff could engage in pushing

or pulling up to two hours out of an eight-hour workday—because no other evidence of



                                             14
          Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 15 of 16




record establishes her limitations in this regard; thus, this portion of the ALJ’s RFC

determination is also unsupported by substantial evidence. See Craig R. v. Berryhill,

No. 6:18-CV-0630 (LEK), 2019 WL 4415531, at *5 (N.D.N.Y. Sept. 16, 2019) (observing

that “the Second Circuit has held that, when compiling an RFC from the record, an ALJ

may not rely on opinions that employ the terms ‘moderate’ and ‘mild’ absent additional

information.”) (citing Curry v. Apfel, 209. F.3d 117, 123 (2d Cir. 2000), superseded by

regulation on other grounds by 20 C.F.R. § 404.1560(c)(2)); see also Garretto v. Colvin,

No. 15-CV-8734 (HBP), 2017 WL 1131906, at *21 (S.D.N.Y. Mar. 27, 2017) (holding

that the consulting physician’s “use of the word ‘moderate’ [wa]s vague and provide[d]

no support for the ALJ’s conclusion that [the] plaintiff [could] engage in [the relevant]

activities for six hours out of an eight hour day.”).

          Accordingly, for the foregoing reasons, the Court concludes that the ALJ’s RFC

determination is not supported by substantial evidence. Therefore, the matter is

remanded for further administrative proceedings, during which the record can be

appropriately developed. Because the Court has determined that remand is required

based on the reasons stated herein, the Court declines to reach plaintiff’s remaining

arguments.



                                       VI. Conclusion

          WHEREFORE, for the reasons stated above, it is hereby:

          ORDERED, that plaintiff’s motion (Dkt. No. 11) is GRANTED; and it is further

          ORDERED, that the Commissioner’s motion (Dkt. No. 15) is DENIED; and it is

further



                                              15
       Case 5:19-cv-00571-CFH Document 16 Filed 07/28/20 Page 16 of 16




      ORDERED, that this case be REVERSED AND REMANDED, pursuant to

Sentence Four of 42 U.S.C. § 405(g) for proceedings consistent with this Memorandum-

Decision and Order.

      IT IS SO ORDERED.

Dated: July 28, 2020
       Albany, New York




                                        16
